ORDER OF TEMPORARY SUSPENSION
This proceeding is now before the Court on a "Verified Motion for Suspension Pending Prosecution" filed by the Disciplinary Commission of this Court pursuant to Admission and Discipline Rule 28, Sections 11(c) and 14(g). Pursuant to the procedures set forth under these provisions a hearing was conducted and the duly appointed Hearing Officer has tendered his findings of fact, which appear more fully in words and figures as follows, to-wit:
(H.L)
This Court, upon examination of the matters before us, now finds that the Hearing Officer's recommendations should be approved.
IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that during the pendency of this proceeding, the Respondent, Donald John O'Neill, is hereby suspended from the practice to the extent that such practice involves any new contracts of legal employment, whether such employment includes service as primary, secondary, or local counsel. This temporary suspension shall terminate at the time all estates now pending in any court upon which Respondent is listed as counsel are closed and the Respondent sufficiently satisfies the Disciplinary Commission that there are no other cases in his office which are delinquent or upon which the statutes of limitations are about to run.
The Clerk of this Court is directed to provide notice of this temporary suspension as set forth in Admission and Discipline Rule 28, Section 8d).
All Justices concur.